Citation Nr: 0303966	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from September 1992 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

The Board has decided to remand this claim for further 
development.   See Chairman's Memorandum No. 01-02-01, 
9c.(4).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals that, although the last 
supplemental statement of the case (SSOC) was issued in 
October 2000 prior to the enactment of the VCAA, the case was 
not certified to the Board until January 2003.  In the 
interim, the RO did not provide the veteran with notice of 
the enactment or provisions of the VCAA, even though his 
service connection claims had been previously denied as not 
well grounded.  Moreover, the RO did not provide the veteran 
with the applicable law and regulations so as to give him 
adequate notice as to the evidence needed to substantiate his 
claims.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Adjudication of the veteran's claims without notice 
of the VCAA in this case would indeed prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Finally, 
the Board notes that the veteran was last afforded an 
examination by VA in July 1999, and therefore additional 
examinations which comport with the duty to assist 
requirement of the VCAA are also needed in this case.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because of 
the degree of development required, the Board has decided to 
remand this case to the RO for further development.   See 
Chairman's Memorandum No. 01-02-01, 9c.(4).  

During service, the veteran frequently complained of 
shortness of breath, wheezing, and coughing.  He has used 
inhalers since service and continues to date to experience 
the same sort of symptoms on a frequent basis.  In a brief 
statement by a private physician in June 2000, it is noted 
that the veteran was diagnosed with asthma in 1998 and was 
under medical treatment.  Nothing more was indicated.

Also, during service the veteran served as a mechanic and 
worked in solvents.  He experienced a rash and was given 
ointments to treat the symptoms.  The veteran testified at 
his hearing that he had never had such problems before 
service.  The veteran also stated at his hearing that he 
mentioned his rashes to the examiner at discharge, but that 
the examiner only commented that the veteran would be all 
right.  Post-service, the veteran has continued to have such 
symptoms as burning, constant itching, and pain associated 
with rashes that affect the back, wrists, and lip area.  He 
has sought treatment at a private local clinic and been 
prescribed various ointments.  Those records are not 
associated with the claims folder.  On VA examination in July 
1999, the veteran was diagnosed with eczematous dermatitis.  

With respect to the veteran's service-connected migraine 
headaches, the veteran complains of recurrence with throbbing 
pain and photophobia as often as two to three times per 
month, each episode lasting close to one-half hour with 
medication.  The residual effect of a headache lasts two to 
three days.    

The last VA examination occurred in July 1999.  VA outpatient 
records are limited to February to May 2000.  The private 
physician's statement of June 2000 is brief with no details 
other than a date of diagnosis of asthma.  The Board notes 
that to render justice and an equitable determination in this 
case, this matter must be remanded for further development 
and assistance as directed below.  38 U.S.C.A. § 5103A (West 
2002). 
 
1.  The RO needs to notify the veteran of 
the enactment of the VCAA and inform him 
of VA's obligations under the new law.  
Specifically, the RO must notify the 
veteran of what information or evidence 
is needed to substantiate his claim and 
which information or evidence he is 
required to submit and which VA will 
obtain for him.   38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of his migraine headaches.  
Specifically, the examiner should comment 
on the frequency and character of the 
headaches, and to the extent that his 
headaches inhibit his ability to work, 
the examiner should so indicate.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  Additionally, with respect to the 
veteran's service connection claims, the 
VA examiner should provide an opinion as 
to whether it is as least as likely as 
not that the veteran's post-service 
eczematous dermatitis relates to the 
rashes he experienced while in service.  
Further, the examiner should comment on 
whether it is as least as likely as not 
that the veteran's current reactive 
airway disease, or asthma, relates to the 
symptoms as described above that he 
experienced in service.    

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



	(CONTINUED ON NEXT PAGE)




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




